NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on May 27, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on May 27, 2022 in response to the non-final rejection mailed on December 30, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David W. Hibler on June 24, 2022.
Please replace the claim set filed on May 27, 2022 with the following re-written claims. 

1.	(Currently Amended)  A method of lignin fractionationlignin degradation enzyme, and 2) at least one electron mediator or a chemical selected from the group consisting of iron ions, hydrogen peroxide and formic acid, wherein the result of saidcontactingRhodococcus or a Pseudomonas bacterium, and wherein the resulting depolymerized lignin is processed to separate the depolymerized lignin into different fractions.

2-3.	(Cancelled)

4.	(Previously Presented)  The method of claim 1, wherein the peroxidase is selected from the group consisting of a dye-decolorizing peroxidase, a lignin peroxidase, a manganese peroxidase, and a versatile peroxidase.

5.	(Cancelled)

6.	(Previously Presented)  The method of claim 1, wherein the at least one electron mediator is selected from the group consisting of 1-hydroxybenzotriazole (HBT), 2,2’-azino-bis-(3- ethylbenzothiazoline-6-sulfonic acid) (ABTS), acetosyringone, phenol, and violuric acid.

7.	(Previously Presented)  The method of claim 1, wherein the at least one bacterium is Rhodococcus opacus PD630 or Pseudomonas putida A514.

8.	(Cancelled)

9.	(Previously Presented)  The method of claim 1, wherein said depolymerized lignin has undergone fermentation.

10-56.	(Cancelled)

57.	(Currently Amended)  The method of claim 1, wherein the different fractions comprisefractionfractionfraction

58.	(Previously Presented)  The method of claim 9, wherein the fermentation uses a bacterium selected from the group consisting of Rhodococcus and Pseudomonas.

59.	(Cancelled)

60.	(Currently Amended) The method of claim 1, wherein a fraction of the depolymerized lignin is processed to produce a bioplastic.

Claim Objections
The objections to claim 1 are withdrawn in view of the applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 112(b)
The rejection of claim 59 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s amendment to claim 59 and the examiner’s amendment to cancel claim 59. 

Claim Rejections - 35 USC § 112(a)
	The scope of enablement and written description rejections of claims 1, 4, 6, 7, 9, and 57-60 are withdrawn in view of the applicant’s persuasive arguments addressing the respective rejection. 

The new matter rejection of claim 59 under 35 U.S.C. 112(a) is withdrawn in view of the examiner’s amendment to cancel claim 59. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the reference of Kosa et al. (“DIRECT AND MULTISTEP CONVERSION OF LIGNIN TO BIOFUELS”, Dissertation, Georgia Institute of Technology, December 2012; cited on Form PTO-892 mailed on May 1, 2019; hereafter “Kosa”). As stated in a previous Office action, Kosa suggests genetic manipulation of Rhodococcus opacus for the expression of lignin-degradation enzymes and recommends the addition of extracellular lignin active enzymes such as laccase or peroxidases as a future improvement (p. 144, bottom and p. 196, top). The applicant has presented convincing evidence of the unpredictability of using a Rhodococcus or a Pseudomonas bacterium as an expression host for expressing and secreting a heterologous laccase or peroxidase (see the declaration under 37 CFR 1.132 filed on October 6, 2020). In view of the applicant’s evidence, it is the examiner’s position that one of ordinary skill in the art would have had no reasonable expectation of success to practice the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656